DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-2 and 4-13 are pending wherein claims 1 and 6-7 are amended, claim 3 is canceled, claims 11-13 are new and claims 7-10 are withdrawn from consideration. 

Status of Previous Rejections
	The previous rejection of claims 1-2 and 4-5 under 35 U.S.C. 103 as being unpatentable over Ulrich (US 3,261,682) is withdrawn in view of the Applicant’s amendment to claim 1. The previous rejection of claims 1-2 and 4-6 under 35 U.S.C. 103 as being unpatentable over Steinemann et al. (US 4,040,129) is withdrawn in view of the Applicant’s amendment to claim 1. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-6 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/328,677 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
In regard to instant claim 1, claim 1 of copending Application No. 16/328,677 discloses zirconium base alloys having compositions relative to that of the instant invention as set forth below.
Element
Instant Claim
(weight percent)
Application No. 16/628,677
(weight percent)
Overlap
Mo
0.1 – 25 
0.1 – 25  
0.1 – 25  
 Nb
0.1 – 25 
0.1 – 25 
0.1 – 25 
Ta
0.1 – 25 
0.1 – 25 
0.1 – 25 
Zr
Balance
Balance
Balance


The Examiner notes that the amounts of molybdenum, tantalum and niobium for the zirconium base alloys disclosed by Application No. 16/628,677 overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of molybdenum, tantalum and niobium for the zirconium base alloys from the amounts disclosed by Application No. 16/628,677 because Application No. 16/628,677 discloses the same utility throughout the disclosed ranges. 
With respect to the recitation “alloy for biomedical use” in instant claim 1, claim 1 of copending Application discloses wherein the alloy would be biocompatible. However, “for biomedical use” would be an intended use that would not further limit the structure of the alloy. The Examiner notes that the alloy of instant claim 1 would have a broader utility than the alloy in copending application 16/628,677. 
With respect to the recitation “a tensile strength of the alloy is not less than 1000 MPa” in instant claim 1, since the alloys in copending Application No. 16/628,677 would be substantially similar to that of the instant invention, the claimed property would be expected. MPEP 2112.01 I. 
Still regarding claim 1, claim 5 of copending Application No. 16/628,677 discloses wherein a ratio (PMo/PTa) of PMo which is the Mo content (% by mass), to PTa, which is the Ta content (% by mass) is not less than 1/20 and not greater than 1/3. 
In regard to instant claim 2, claim 2 of copending Application No. 16/628,677 discloses wherein a total content of Nb, Mo and Ta is not less than 2% by mass and not greater than 50% by mass.
In regard to instant claim 4, claim 1 of copending Application No. 16/628,677 discloses a substantially the same composition. Therefore, the claimed property of “wherein a 0.2% proof stress of the alloy is not less than 900 MPa” would be expected. MPEP 2112.01 I. 
In regard to instant claim 5, claim 6 of copending Application No. 16/628,677 discloses wherein the mass susceptibility is not greater than 1.50 x 10-6 cm3/g. 
In regard to instant claim 6, claims 1 and 8 of copending Application No 16/628,677 discloses a medical product made of the biocompatible alloy made of zirconium base alloys having compositions relative to that of the instant invention as set forth below.

Element
Instant Claim
(weight percent)
Application No. 16/628,677
(weight percent)
Overlap
Mo
0.1 – 25 
0.1 – 25  
0.1 – 25  
 Nb
0.1 – 25 
0.1 – 25 
0.1 – 25 
Ta
0.1 – 25 
0.1 – 25 
0.1 – 25 
Zr
Balance
Balance
Balance


The Examiner notes that the amounts of molybdenum, tantalum and niobium for the zirconium base alloys disclosed by Application No. 16/628,677 overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of molybdenum, tantalum and niobium for the zirconium base alloys from the amounts disclosed by Application No. 16/628,677 because Application No. 16/628,677 discloses the same utility throughout the disclosed ranges. 
With respect to the recitation “a tensile strength of the alloy is not less than 1000 MPa” in instant claim 6, since the alloys in copending Application No. 16/628,677 would be substantially similar to that of the instant invention, the claimed property would be expected. MPEP 2112.01 I. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In regard to claim 11 and claim 13, claim 1 of copending Application No. 16/328,677 discloses zirconium base alloys having compositions relative to that of the instant invention as set forth below.
Element
Instant Claim
(weight percent)
Application No. 16/628,677
(weight percent)
Overlap
Mo
0.1 – 10
0.1 – 25  
0.1 – 10  
 Nb
0.1 – 16 
0.1 – 25 
0.1 – 16 
Ta
0.1 – 15 
0.1 – 25 
0.1 – 15 
Zr
Balance (at least 80%)
Balance
at least 80%


The Examiner notes that the amounts of molybdenum, tantalum and niobium for the zirconium base alloys disclosed by Application No. 16/628,677 overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of molybdenum, tantalum and niobium for the zirconium base alloys from the amounts disclosed by Application No. 16/628,677 because Application No. 16/628,677 discloses the same utility throughout the disclosed ranges. 
With respect to the recitation “alloy for biomedical use” in instant claim 11, claim 1 of copending Application discloses wherein the alloy would be biocompatible. However, “for biomedical use” would be an intended use that would not further limit the structure of the alloy. The Examiner notes that the alloy of instant claim 1 would have a broader utility than the alloy in copending application 16/628,677. 
With respect to the recitation “a tensile strength of the alloy is not less than 1000 MPa” in instant claim 11, since the alloys in copending Application No. 16/628,677 would be substantially similar to that of the instant invention, the claimed property would be expected. MPEP 2112.01 I. 
In regard to claim 12, claims 1 and 8 of copending Application No. 16/328,677 discloses zirconium base alloys that would be used for medical products having compositions relative to that of the instant invention as set forth below.
Element
Instant Claim
(weight percent)
Application No. 16/628,677
(weight percent)
Overlap
Mo
0.1 – 10
0.1 – 25  
0.1 – 10  
 Nb
0.1 – 16 
0.1 – 25 
0.1 – 16 
Ta
0.1 – 15 
0.1 – 25 
0.1 – 15 
Zr
Balance (at least 80%)
Balance
at least 80%


The Examiner notes that the amounts of molybdenum, tantalum and niobium for the zirconium base alloys disclosed by Application No. 16/628,677 overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of molybdenum, tantalum and niobium for the zirconium base alloys from the amounts disclosed by Application No. 16/628,677 because Application No. 16/628,677 discloses the same utility throughout the disclosed ranges. 
With respect to the recitation “a tensile strength of the alloy is not less than 1000 MPa” in instant claim 12, since the alloys in copending Application No. 16/628,677 would be substantially similar to that of the instant invention, the claimed property would be expected. MPEP 2112.01 I. 

Response to Arguments
Applicant's arguments filed November 8, 2022 have been fully considered but they are not persuasive. 
The Applicant primarily argues that claims 1-7 of the reference application do not exclude the use of other materials as recited in the present claims; claim 8 of the reference application is directed to a medical product and does not recite or suggest the same proportion of the materials and the tensile strength in claim 12; and the reference claims do not recite or suggest the ratio PMo/PTa and the tensile strength recited in amended claim 6. 
In response, the Examiner notes that no additional elements are recited in the reference application and even though “consisting of” may be recited in the pending claims, until the claims of the reference application are amended to include an additional element, the reference application claims would still read on the instant claims. Additionally, since the independent claim of the reference application recites “Zr as a main component; Nb of not less than 0.1% by mass and not greater than 25% by mass; Mo of not less than 0.1% by mass and not greater than 25% by mass; and Ta of not less than 0.1% by mass and not greater than 25% by mass”, changing the amounts of these elements to lower the upper limit or raise the lower limit would not change that the claims are obvious relative to the reference application. Claim 5 of the reference application recites “a ratio (PMo/PTa) of PMo, which is the Mo content (% by mass) to PTa, which is the Ta content (% by mass) is not less than 1/20 and not greater than 1/3” is essentially the same recitation as in instant claim 1. Finally, since a substantially similar composition is recited in both the reference application and the instant application, the properties of each would be expected to be substantially similar as well. MPEP 2112.01 I. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759